NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2005/0273231 to Sayce-Jones.

Sayce-Jones discloses:
1. A vehicle communication system comprising:
a plurality of transfer units (Fig. 1, system ECU 12 and diagnostics ECU 22) each including
a transfer section installed in a vehicle, connected to a device, and configured to transfer information to the device (paras. 24, 26, 27), and
a storage section connected to the transfer section and capable of storing information therein (Fig. 1, memory 14 and memory 24), wherein
the transfer units are connected to one another, each of the transfer units stores, in the storage section of that transfer unit, setting information applicable for setting operation of the transfer sections in that transfer unit and at least one of the other transfer units, and that transfer unit operates based on the setting information applicable to that transfer unit that has been acquired from the storage section in the other transfer units when failing to acquire the applicable setting information stored in the storage section in that transfer unit (paras. 28, 29).

2. The vehicle communication system according to claim 1, wherein the vehicle is segmented into a plurality of regions, the regions include a unit region that is a region including two or more of the transfer units, and each of the transfer units included in the unit region stores therein the setting information applicable to that transfer unit and the other transfer unit or units in the unit region and does not store therein any of the setting information applicable to the other transfer units in the other regions (paras. 28, 29 and Fig. 1 – region includes system ECU and diagnostics ECU).

3. The vehicle communication system according to claim 1, wherein when the transfer units include a plurality of acquirement-disabled transfer units that are not enabled to acquire the setting information applicable to and stored in the storage sections in these acquirement-disabled transfer units and include at least one acquirement-enabled transfer unit that is enabled to acquire the setting information applicable to and stored in that acquirement-enabled transfer unit, each of the plurality of acquirement-disabled transfer units operates based on the setting information applicable to that acquirement-disabled transfer unit and acquired from the storage section in the same one of the at least one acquirement-enabled transfer unit (para. 30 – parameters may be modified on one ECU).

4. The vehicle communication system according to claim 2, wherein when the transfer units include two or more acquirement-disabled transfer units that are not enabled to acquire the setting information applicable to and stored in the storage sections in these acquirement-disabled transfer units and include at least one acquirement-enabled transfer unit that is enabled to acquire the setting information applicable to and stored in that acquirement-enabled transfer unit, each of the two or more acquirement-disabled transfer units operates based on the setting information applicable to that acquirement-disabled transfer unit and acquired from the storage section in the same one of the at least one acquirement-enabled transfer unit (paras. 30, 31).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honda – Data backup system in terminal device connected to data communications network.
Colvig et al. – Backup firmware in a distributed system.
Harada et al. – Data transfer control device and data transfer control method.
Yun et al. – Autonomous driving control apparatus, vehicle having the same and method for controlling the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113